Judgment affirmed, with costs. Memorandum: We cannot say that the jury’s determination of the questions of fact as to the time of the accident, the alleged negligence by the defendant Irene W. Lane and the infant-plaintiff’s freedom from fault were against the weight of evidence. Nor do we find an erroneous ruling by which the defendants’ rights were prejudiced. All concur. (The judgment is for plaintiff in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.